DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on April 30, 2022.  Claims 1, 5-10, 14, 18-23, 27, 30-34, 38, and 41-45 were amended; and claims 3-4, 12-13, 16-17, 25-26, 29, 36-37, 40, and 47-48 were cancelled.  Thus, claims 1-2, 5-11, 14-15, 18-24, 27-28, 30-35, 38-39, and 41-46 are pending. 

Claim Objections
Claims 1-2, 5-11, 14-15, 18-24, 27-28, 30-35, 38-39, and 41-46 are objected to because of the following informalities:
Regarding claim 1, line 33 of claim 1 recites a minimizing equation.  Additionally, line 35 of claim 1 recites an equation for determining a residual value for all radio sferics in the collection of radio sferic data.  Each of claims 14, 27, and 38 recite the same two equations.  However, each of the two equations presented in claim 1, as well as claims 14, 27, and 38, in the amendment filed April 30, 2022, are significantly pixilated and unreadable/unintelligible.  Applicant is suggested to submit a clean copy of claims 1, 14, 27, and 38, ensuring that the equations recited therein are clear and readable.  Correction is required. 
Claims 2, 5-11, 15, 18-24, 28, 30-35, 39, and 41-46 are objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct the typographical issues noted above.

Allowable Subject Matter
Claims 1, 14, 27, and 38 are objected to for the typographical reasons noted above.  However, claims 1, 14, 27, and 38 would be allowable if amended to correct the typographical issues noted above.  Claims 1, 14, 27, and 38 are allowed over the prior art of record.
Claims 2, 5-11, 15, 18-24, 28, 30-35, 39, and 41-46 are objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct the typographical issues noted above.
The following is an examiner’s statement of reasons for allowance: The primary reason for the indicated allowability of claim 1, as well as claim 14, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, determining a location of lightning activity associated with a collection radio sferic data comprising a) finding a peak time (tp) and a sensor location (ps) for each radio sferic in the collection of radio sferic data; b) assigning geographic coordinates (p0) and time data (t0) received from ground-based sensors as an initial guess location; c) determining location (p) and time (t) for each radio sferic in the collection of radio sferic data that minimizes |t−D(p, ps)/c−tp|; d) determining a residual value (r) for all radio sferics in the collection of radio sferic data using the equation: r = t−D(p, ps)/c−tp; e) when (r) is below a predefined value for each radio sferic, identifying a location of the lightning activity based upon the determined locations for the radio sferics; and f) when (r) is not below a predefined value for at least one radio sferic, removing radio sferics from the collection of radio sferic data that have a residual value (r) above the predefined value and returning to step c); and classifying the identified location of lightning activity as a ground point location; augmenting location coordinate pairs for the lightning activity received from a satellite with lightning feature data captured from the ground-based lightning sensors; and transmitting an alert message to one or more remote computing devices monitoring one or more geographical areas at risk from the lightning activity at the augmented location coordinates.  Therefore, claim 1, as well as claim 14, and dependent claims 2, 5-11, 15, and 18-24, are allowable over the prior art of record.
The primary reason for the indicated allowability of claim 27, as well as claim 38, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, determining a location of lightning activity associated with a collection radio sferic data comprising a) finding a peak time (tp) and a sensor location (ps) for each radio sferic in the collection of radio sferic data; b) assigning geographic coordinates (p0) and time data (t0) received from ground-based sensors as an initial guess location; c) determining location (p) and time (t) for each radio sferic in the collection of radio sferic data that minimizes |t−D(p, ps)/c−tp|; d) determining a residual value (r) for all radio sferics in the collection of radio sferic data using the equation: r = t−D(p, ps)/c−tp; e) when (r) is below a predefined value for each radio sferic, identifying a location of the lightning activity based upon the determined locations for the radio sferics; and f) when (r) is not below a predefined value for at least one radio sferic, removing radio sferics from the collection of radio sferic data that have a residual value (r) above the predefined value and returning to step c); and classifying the identified location of lightning activity as a ground point location; augmenting location coordinate pairs for the lightning activity received from a satellite with lightning feature data captured from the ground-based lightning sensors; and transmitting an alert message to one or more remote computing devices monitoring one or more geographical areas at risk from the lightning activity at the augmented location coordinates.  Therefore, claim 27, as well as claim 38, and dependent claims 28, 30-35, 39, and 41-46, are allowable over the prior art of record.

It is noted that the closest prior art, “Relationships among Lightning, Precipitation, and Hydrometeor Characteristics over the North Pacific Ocean, School of Ocean and Earth Science and Technology,” University of Hawaii at Manoa, Honolulu, Hawaii, April 2009, pp. 833-846.),to Pessi, et al., discloses a computerized method of locating lightning activity which includes receiving, by a server computing device from a satellite that detects lightning activity occurring in a geographic region, location coordinates and time data associated with lightning activity detected by the satellite.
“Evaluating Ground-Based Lightning Detection Networks using TRMM/LIS Observations,” 23rd International Lightning Detection, Tucson, AZ, March 2014 (Entire document.), to Rudlosky, discloses that the North American Lightning Detection Network (NALDN), was a lightning detection network developed and operated by Vaisala, Inc., included at least one server computer.
U.S. Patent Publication 2004/0181340 A1, to Smith, is directed to transmitting location coordinates for lightning activity to one or more remote computing devices.
“The U.S. National Lightning Detection NetworkTM and Applications of Cloud-to-Ground Lightning Data by Electric Power Utilities, IEEE Transactions of Electromagnetic Compatibility, Vol. 40, No. 4, November 1998, pp. 465-480, to Cummins, et al., discloses capturing lightning feature data from ground-based lightning sensors, where the lightning feature data comprises radio sferic data.
In the Response, filed on April 30, 2022, claim 1 was amended to recite “determining a location of lightning activity associated with a collection radio sferic data comprising a) finding a peak time (tp) and a sensor location (ps) for each radio sferic in the collection of radio sferic data; b) assigning geographic coordinates (p0) and time data (t0) received from ground-based sensors as an initial guess location; c) determining location (p) and time (t) for each radio sferic in the collection of radio sferic data that minimizes |t−D(p, ps)/c−tp|; d) determining a residual value (r) for all radio sferics in the collection of radio sferic data using the equation: r = t−D(p, ps)/c−tp; e) when (r) is below a predefined value for each radio sferic, identifying a location of the lightning activity based upon the determined locations for the radio sferics; and f) when (r) is not below a predefined value for at least one radio sferic, removing radio sferics from the collection of radio sferic data that have a residual value (r) above the predefined value and returning to step c); and classifying the identified location of lightning activity as a ground point location; augmenting location coordinate pairs for the lightning activity received from a satellite with lightning feature data captured from the ground-based lightning sensors; and transmitting an alert message to one or more remote computing devices monitoring one or more geographical areas at risk from the lightning activity at the augmented location coordinates.”  Claims 14, 27, and 38 were amended similarly.  Under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the limitations of “determining location (p) and time (t) for each radio sferic in the collection of radio sferic data that minimizes |t−D(p, ps)/c−tp|; d) determining a residual value (r) for all radio sferics in the collection of radio sferic data using the equation: r = t−D(p, ps)/c−tp; e) when (r) is below a predefined value for each radio sferic, identifying a location of the lightning activity based upon the determined locations for the radio sferics; augmenting location coordinate pairs for the lightning activity received from a satellite with lightning feature data captured from the ground-based lightning sensors, and transmitting an alert message to one or more remote computing devices monitoring one or more geographical areas at risk from the lightning activity at the augmented location coordinates,” as set forth instant claims, independent claim 1, as well as claims 14, 27, and 38, integrates the recited subject matter into a practical application, transmitting an alert message to one or more remote computing devices monitoring one or more geographical areas at risk from the lightning activity at the augmented location coordinates, are not directed to an abstract idea, and are patent eligible subject matter.  Therefore, claim 1, as well as claims 14, 27, and 38, and dependent claims 2, 5-11, 15, 18-24, 28, 30-35, 39, and 41-46 recite patent eligible subject matter.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864